DETAILED ACTION

Response to Amendment
Applicant's amendment filed 08/08/2022 has been entered.  Currently claims 1, 4-6 are pending 9-24, claims 2, 3, 7 and 8 are cancelled and claims 13-24 are withdrawn.


Claim Rejections - 35 USC § 112
Claims 1, 4-6 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the Examiner does not find support for the limitations that the first ratio, second ratio and third ratio are “a density ratio” in the specification as originally filed.  The ratio of the density of the thermally expandable material to the density of the binder does not make sense and is not supported from the limitations of [0016].  The fact that the ratio may be defined by the density does not mean there is a density ratio of the thermally expandable material to the binder.
In claims 6 and 11, the Examiner does not find support for the limitations that the microcapsule contains a generic “vaporizable substance” in the specification as originally filed.  The specification describes specific low-boiling point vaporizable substances and this does not support any vaporizable substance generally [0018].


Claims 1, 4-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations that the first ratio, second ratio and third ratio are “a density ratio” renders the claim indefinite because a density ratio does not make sense as the density would be the density of the whole layer.  Said another way, the ratio of the density of the thermally expandable material to the density of the binder does not make sense.  This rejection can be overcome by changing the claim to recite “are one of a weight ratio or a volume ratio”.


Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10562263, 10543659 and 10538117 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the objections to claims 6, 11 and 12, the previous 112 rejections, the prior art rejections have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759